DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 11/01/2021.
Claims 1-20 are pending in this application.

Claim Objection

2.	The claim is objected to for the following reason:
	In claim 1, line 3, the phrase: 
	“providing a first die, wherein the second die comprises a second part of the component;”
should be changed to:
--providing a second die, wherein the second die comprises a second part of the component;--  

In claim 9, lines 4-5, in the phrase: “the second bonding layer further comprises a plurality of second vias connecting the second bond pads and embedded in the first insulating layer,” it is believed that the term “the first insulating layer” should be corrected to read “the second insulating layer.”

Appropriate corrections are required.

Remarks

3.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2019/0148342)
	Regarding claim 1, Hu discloses a method of fabricating a package, comprising: 
	providing a first die 2 (see fig. 2), wherein the first die comprises a first part 46A-46C/46 (and/or portion of passive device 48B formed in layer 42) of a component 46&146 and/or 48B; 
	providing a second die 112, wherein the second die 112 comprises a second part 146 (or other part of passive device 48B) of the component 46&146 and/or 48B; 

	forming a first electrical connector 44 and a second electrical connector 144 electrically coupling to a first end and a second end of the component.   See also paras. 0024, 0027, 0033.

	Regarding claim 2, Ho discloses the method of claim 1, wherein the forming a bonding structure comprises: 
	forming an insulating structure through bonding a first insulating layer 42, 32 of the first die 2 to a second insulating layer 138-142 of the second die 112; and 
	forming a plurality of bond pad structures in the insulating structure through bonding a plurality of first bond pad 44/46 (or bond pads connecting to die 22) of the first die to a plurality of second bond pad 144/146 (or bond pads connecting to die 22) of the second die, 
	wherein the forming the component comprises: 
		forming the component 16/146/48B in the insulating structure through bonding the first part of the component of the first die to the second part of the component of the second die.  See fig. 2, 14.



	Regarding claim 4, Ho discloses the method of claim 2, wherein the passive device 48B comprises an inductor, and one of the plurality of bond pad structures form an entire inductor.  See fig. 2, 14, and paras. 0027-0028, 0033.

	Regarding claim 5, Ho discloses the method of claim 4, wherein the entire inductor comprises a plurality of turns.  See fig. 2, 16, and paras. 0027-0028, 0033.

	Regarding claim 6, Ho discloses the method of claim 1, wherein the passive device 48B comprises an inductor, and one of the plurality of bond pad structures forms a first portion of the inductor, and a first top metal layer of the first device die or a second top metal layer of the second device die forms a second portion of the inductor.  See fig. 2, 16, and paras. 0027-0028, 0033.

	Regarding claim 7, Ho discloses the method of claim 1, wherein the bonding the first device die with the second device die 112 is performed through face-to-face bonding or face-to-back bonding.  See figs. 1, 2.


	providing a first device die 2 (see fig. 2), wherein the first device die 2 comprises a first bonding layer 30, the first bonding layer 30 comprises a first insulating layer 42, and/or 32, a first part 46A-46C/46 (and/or portion of passive device 48B formed in layer 42) of a component 46&146 and/or 48B and a plurality of first bond pads 44/46 (or bond pads connecting to die 22), and the plurality of the first bond pads and the first part of the component are embedded in the first insulating layer 42/32 through a first damascene process (see paras. 0021, 0024, 0042); 
	providing a second device die 112 on the first device die 2, wherein the second device die 112 comprises a second bonding layer 130, the second bonding layer 130 comprises a second insulating layer 138-142, a second part 146 (or other part of passive device 48B) of the component 46&146 and/or 48B and a plurality of second bond pads 144/146 (or bond pads connecting to die 22), and the plurality of the second bond pads and the second part of the component are embedded in the second insulating layer through a second damascene process (paras. 0021, 0024, 0042); 
	bonding the first device die 2 with the second device die 112 through hybrid bonding the first bonding layer 30 and the second bonding layer 130 (para. 0031), thereby forming the component 46&146 and/or 48B, wherein the component comprises a passive device 48B or a transmission line 46/146; and 
	forming a first electrical connector 44 and a second electrical connector 144 (or electrical connectors connecting to elements 44, 144) electrically coupling to a first end and a second end of the component.  


	the first bonding layer 30 further comprises a plurality of first vias connecting the first bond pads and embedded in the first insulating layer 32, 42, or 
	the second bonding layer 130 further comprises a plurality of second vias connecting the second bond pads and embedded in the second insulating layer, 
	wherein the plurality of first bond pads and the plurality of first vias of the first bonding layer, and the plurality of second bond pads and the plurality of second vias of the second bonding layer are formed through a dual damascene process, respectively.  See fig. 2, and paras. 0021, 0024, 0042.

	Regarding claim 10, Ho discloses the method of claim 8, wherein the plurality of first bond pads are in physical contact with a first metal pad of the first device die, or the plurality of second bond pads are in physical contact with a second metal pad of the second device die, the plurality of first bond pads and the plurality of second bond pads are formed through a single damascene process, respectively.  See fig. 2, 14.

	Regarding claim 11, Ho discloses the method of claim 8, wherein the passive device comprises a capacitor or an inductor.  See paras. 0027, 0028, 0033.

	Regarding claim 12, Ho discloses a package comprising: 
	a first device die 2; 
	a second device die 112 over and bonded to the first device die 2 through a bonding structure 30&130 thereof; 

	a first electrical connector 44 and a second electrical connector 144 electrically coupling to a first terminal and a second terminal of the component, wherein the component comprises: 
	a first part 46A-46C/46 (and/or portion of passive device 48B formed in layer 42) in the first die 2; and 
	a second part 146 (or orther part of passive device 48B) in the second die 112.  

	Regarding claim 13, Ho discloses the package of claim 12, wherein the first device die 2 has a plurality of first bond pads 44/46 (or bond pads connecting to die 22), and the plurality of first bond pads are connected to a first metal pad or a first top metal layer of the first device die through a 5Customer No.: 31561plurality of first vias of the first bonding layer, or the plurality of first bond pads are in physical contact with the first metal pad.  See fig. 2, and fig. 14.

	Regarding claim 14, Ho discloses the package of claim 12, wherein the second device die 112 has a plurality of second bond pads 144/146 (or bond pads connecting to die 22), and the plurality of second bond pads are connected to a second metal pad or a second top metal layer of the second device die through a plurality of second vias of the second bonding layer, or the plurality of second bond pads are in physical contact with the second metal pad.  See fig. 2, and fig. 14.

	Regarding claim 15, Ho discloses the package of claim 12, wherein the bonding structure comprises an insulating structure 32, 42, 138-172, and a plurality of bond pad structures in the insulating structure.  See fig. 1, and fig. 14.

	Regarding claim 16, Ho discloses the package of claim 15, wherein the passive device comprises a capacitor, and the plurality of bond pad structures form a first plate and a second plate of an entire capacitor, and the insulating structure form an insulating film between the first plate and the second plate of the entire capacitor.  See fig. 2, 14, and paras. 0015, 0027, 0028.

	Regarding claim 17, Ho discloses the package of claim 15, wherein the passive device comprises an inductor.  See paras. 0015, 0027, 0028.

	Regarding claim 18, Ho discloses the package of claim 17, wherein one of the plurality of bond pad structures form an entire inductor, and the entire inductor comprises a plurality of turns embedded in the insulating structure.  See fig. 2, 16, and paras. 0015, 0027, 0028, 0033.

	Regarding claim 19, Ho discloses the package of claim 18, wherein the entire inductor comprises an outer turn, an inner turn in the outer turn, and a connection part connecting the outer turn and the inner turn.  See fig. 16, and para. 0033.


	a first turn formed from one of the plurality of bond pad structures; and 
	a second turn connected to the first turn, wherein the second turn is formed from a first top metal layer of the first device die, or a second top metal layer of the second device die.  See fig. 16, and para. 0033.

Conclusion


6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
January 10, 2022